DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the applicant's arguments/amendments filed December 3, 2020. Claims 2-4, and 13-15 have been canceled, new claims 21 and 22 have been added. Claims 1, 5-7, 10, 12, and 16-18 have been amended. Claims 1, 5-12, and 16-22 are presently pending and are presented for examination.

Response to Arguments/Remarks
4.	35 USC § 103 Rejection. Applicant's arguments/amendments filed December 3, 2020 with regard to the previous 35 USC § 103 rejection have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new ground(s) of rejection is made in view of Boyle et al, US 10,158,793, presented in this Final Office Action. 

Pursuant to MPEP 2144 Supporting a Rejection Under 35 U.S.C. 103, I. RATIONALE MAY BE IN A REFERENCE, OR REASONED FROM COMMON KNOWLEDGE IN THE ART, SCIENTIFIC PRINCIPLES, ART-RECOGNIZED EQUIVALENTS, OR LEGAL PRECEDENT, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992)”

However, the examiner respectfully disagrees. Gall explicitly discloses “the controller being configured to control an operation of the light source based on images received from the vision-based sensor” (See at least col 14, lines58-67, “the system 10 further includes one or more illumination detection devices 70, e.g., one for each imaging device 18, that are utilized to adjust the light intensity of the image data, e.g., color and NIR 2D, 3D or line-scan image data, collected according to the light intensity, i.e., the amount of sunlight, present as each set of image data is captured. Therefore, the light intensity for all the image data captured as the system 10 traverses the field will be normalized and substantially equal.”). The prior art 

    PNG
    media_image1.png
    413
    806
    media_image1.png
    Greyscale

Further, the system of Boyle teaches about a close loop control to check for irregularities in an image and improve the quality of the image by adjusting light intensity in the system (See at least col 25, lines 25-40, “the quality of a captured image is checked. This is done by attempting an edge detection operation on a white light image. Additionally, a laser line image is captured and analyzed. If the edge or a laser line are detected, the camera or lighting parameters are automatically adjusted to enhance the detected edge, and so allow a better quality image to be captured.”).
Therefore, for the above reasons, the examiner maintains the rejection over claims 1, 5-12, and 16-22. Independent claim 12 recites similar limitations and it is rejected for similar reason. Because pending claims 5-11, 21 and 16-20, 22 depend directly from rejected independent claims 1 and 12 respectively; these claims are also rejected for at least these reasons.

Drawings
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the controller being configured to control an operation of the light source based on images received from the vision-based sensor must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1, 5-12, and 16-22 are rejected under 35 U.S.C 103 as being unpatentable over Gall et al, US 10,568,316, in view of Steinberg et al. US 2018/0113200, further in view of Boyle et al. US 10,158,793, hereinafter referred to as Gall, Steinberg, and Boyle respectively.

Regarding claim 1, Gall discloses a system for illuminating a vision-based sensor mounted on an agricultural machine (See at least col 5, lines 21-31, “Referring to FIG. 1, the present disclosure provides an automated crop analysis and treatment system 10 that is structured and operable to move through or over a field”), the system comprising: 
an agricultural machine including a vision-based sensor (See at least fig 1, col 17, lines 27-31, “the system 10 can utilize data acquired/captured/collected from the imaging devices 18 and other components of the analytics suite 16, e.g., the LIDAR 19”); 
(See at least fig 1, col 14, lines 58-67, “the system 10 further includes one or more illumination detection devices 70, e.g., one for each imaging device 18, that are utilized to adjust the light intensity of the image data, e.g., color and NIR 2D, 3D or line-scan image data, collected according to the light intensity, i.e., the amount of sunlight, present as each set of image data is captured. Therefore, the light intensity for all the image data captured as the system 10 traverses the field will be normalized and substantially equal”); and 
a controller communicatively coupled to the light source (See at least fig 4, items 38, 18-20, 70, col 20, lines 35-43, “the automated crop analysis and treatment system 10 includes and is controlled by the data processing system 38. Particularly, operation of the system 10, as described herein, is controlled by the execution the plant analysis software and associated algorithms and/or routines described herein”), the controller being configured to control an operation of the light source (See at least fig, col 15, lines 35-43, “the illumination detection device(s) 70 is/are operable to provide real-time illuminance information, i.e., real-time light intensity data, to the data processing system 38 for the image normalization process. Particularly, the illumination detection device(s) 70 measure(s) light intensity and the data processing system 38 correlates the illuminance values (lux) in real-time to the corresponding image data that were acquired at the same point in time”).
Gall fails to explicitly disclose illuminating a field of view.
However, Steinberg teaches illuminating a field of view (See at least ¶ 52, “FIG. 16 provides a flow chart representation of a method for dynamically varying light flux over a scanned field of view of a LIDAR system”), (See at least fig 17, element 1701, ¶ 349, “Processor 118 may alter the light source parameter based on the noise estimation of step 1705 and/or step 1709. For example, processor 118 may determine that light flux directed to the first portion may be lessened because reflections from the first portion contain less noise. By way of further example, processor 118 may determine that light flux directed to the first portion may be increased because reflections from the first portion contain more noise… processor 118 may further account for noise by varying the light flux directed to a portion of the field of view”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system for illuminating a vision-based sensor mounted on an agricultural machine of Gall and include illuminating a field of view as taught by Steinberg because it would allow the system to control at least one light source in a manner enabling light flux to vary over a scan of a field of view using light from the at least one light source (Steinberg ¶ 8).
Gall fails to explicitly disclose the controller being configured to control an operation of the light source based on images received from the vision-based sensor.
However, Boyle teaches the controller being configured to control an operation of the light source based on images received from the vision-based sensor (See at least fig 19, col 25, lines 25-40, “the quality of a captured image is checked. This is done by attempting an edge detection operation on a white light image. Additionally, a laser line image is captured and analyzed. If the edge or a laser line are detected, the camera or lighting parameters are automatically adjusted to enhance the detected edge, and so allow a better quality image to be captured.”).


Regarding claim 5, Gall discloses the system of claim 1.
Gall fails to explicitly disclose, wherein the controller is further configured to control the operation of the light source based on an input is associated with a current time of day in addition to the images received from the vision-based sensor (The examiner notes that it is suggests and implied in the reference that an additional source of light is used to help improve imaging when there is not enough sunlight intensity. Therefore, at the time of the day when sun light decreases, it is obvious to use an additional source of light).
However, Steinberg teaches wherein the controller is further configured to control the operation of the light source based on an input is associated with a current time of day in addition to the images received from the vision-based sensor (See at least ¶ 663, “controlling the at least one light source based on an environment type corresponding to the received input indicative of the current driving environment. For example, processor 118 may adjust a property of the at least one light source, such as the light flux, the wavelength, or the like. In such an example, processor 118 may select a lower wavelength at night than during the day or may select a greater intensity in a rural environment than an urban environment”).


Regarding claim 6, Gall discloses the system of claim 1, wherein the controller is further configured to control the operation of the light source based on an operator input from an operator of the agricultural machine in addition to the images received from the vision-based sensor (See at least Col 20, lines 60-65, “at least one user interface device 166, such as a keyboard, mouse, stylus, and/or an interactive touch-screen on the display 166. For example, a remotely located computer 150 can include a display 166 and user interface 166, whereby a researcher can monitor data as it is acquired and perform the quality control processes described above”), (The examiner notes that it is obvious for a person of ordinary skill in the art to associate inputs from an operator to the controlling of different features of an agricultural machine. For example, the operator can increment illumination when detecting lack of light in a field of view of a camera to improve image).

Regarding claim 7, Gall discloses the system of claim 1, wherein the controller is further configured to activate the light source when it is determined that a feature associated with low (See at least fig 6-7, col 9, lines 66-67, “images ( e.g., 2D, 3D or line-scan images) and other data can be captured and collected for the same plot multiple times throughout the season”), (See at least Col 6, lines 30-42, “an illumination meter or light sensor 20 for measuring the natural sun light intensity…the analytics suite 16 can utilize sunlight or active lighting such as LEDs as light sources for imaging”).

Regarding claim 8, Gall discloses the system of claim 7, wherein the feature associated with low ambient light comprises at least one of a shadow or a dark spot (See at least Col 6, lines 42-44, “In various implementations the system 10 can include a canopy to reduce the impact of shadows and sunlight intensity/direction on the image field”), (The examiner notes that it would be obvious for a person of ordinary skill in the art to associate shadows or dark spots with the absence of light in the environment).

Regarding claim 9, Gall discloses the system of claim 7, wherein, after activating the light source, the controller is configured to initiate an increase an intensity of the emitted supplemental light when it is determined that the feature associated with low ambient light is present within one or more of the received images (See at least fig 1, col 14, lines 58-67, “the system 10 further includes one or more illumination detection devices 70, e.g., one for each imaging device 18, that are utilized to adjust the light intensity of the image data, e.g., color and NIR 2D, 3D or line-scan image data, collected according to the light intensity, i.e., the amount of sunlight, present as each set of image data is captured. Therefore, the light intensity for all the image data captured as the system 10 traverses the field will be normalized and substantially equal”), (The examiner notes that it would be obvious for a person of ordinary skill in the art to use supplemental light when there is a lack of ambient light. This is a conventional and well known feature in the art to improve image quality).

Regarding claim 10, Gall discloses the system of claim 1, wherein, the controller is further configured to: 
determine one or more parameters associated with a color of soil or residue within a field across with the agricultural vehicle or agricultural implement is moved based on the received images (See at least Col 6, lines 35-39, “the analytics suite 16 can include…at least one optical and/or electrical conductivity sensor 92 for testing or sampling soil”), (See at least Col 8, lines 1-18, “configured with appendages capable capturing optical and/or image data related to how the treatment affected the growth of soil microbes growing near the plant over time and/or the effects of the treatment on crop performance in the growing area… This passive testing can include, but is not limited to, the use of imaging or optical instruments to capture electromagnetic data and/or measure any attribute of an animal, plant, microbe, insect and/or or other living thing growing in, on, or near a growing area, as well as the use of imaging instruments to image and/or measure any attribute of the soil or air in or near a growing area”), (the examiner interprets a parameters associated with a color of soil equivalent to optical analysis of soil attributes”); and 
control the operation of the light source based on the one or more determined color of the soil or the residue (See at least fig 1, col 14, lines 58-67, “the system 10 further includes one or more illumination detection devices 70, e.g., one for each imaging device 18, that are utilized to adjust the light intensity of the image data, e.g., color and NIR 2D, 3D or line-scan image data, collected according to the light intensity, i.e., the amount of sunlight, present as each set of image data is captured. Therefore, the light intensity for all the image data captured as the system 10 traverses the field will be normalized and substantially equal”), (The examiner notes that would be obvious for a person of ordinary skill in the art to use supplemental light when there is a lack of ambient light. This is a conventional and well known feature in the art to improve image quality).

Regarding claim 11, Gall discloses the system of claim 1, wherein the vision-based sensor comprises at least one of a camera, a LIDAR sensor, or a RADAR sensor (See at least fig 1, element 18, Col 6, lines 21-24, “The imaging device(s) 18 can comprise any one or more and any combination of one or more multi-spectral camera, hyper-spectral camera, NIR spectrometer, 3-dimensional camera, RGB camera, or any other imaging device”), (See at least fig 1, element 19, Col 6, lines 28-32, “a light imaging detection and ranging (LIDAR) device 19 for measuring various distances and/or plant dimensions such as plant height; an illumination meter or light sensor 20 for measuring the natural sun light intensity”).

Regarding claim 12, Gall discloses a method for illuminating a vision-based sensor mounted on an agricultural machine (See at least col 5, lines 21-31, “Referring to FIG. 1, the present disclosure provides an automated crop analysis and treatment system 10 that is structured and operable to move through or over a field”), the system comprising: 
receiving, with a computing device, images from the vision-based sensor as the agricultural machine is moved across a field (See at least fig 1, col 17, lines 27-31, “the system 10 can utilize data acquired/captured/collected from the imaging devices 18 and other components of the analytics suite 16, e.g., the LIDAR 19”); 
analyzing, with the computing device, the received images (See at least fig 1, col 14, lines 58-67, “the system 10 further includes one or more illumination detection devices 70, e.g., one for each imaging device 18, that are utilized to adjust the light intensity of the image data, e.g., color and NIR 2D, 3D or line-scan image data, collected according to the light intensity, i.e., the amount of sunlight, present as each set of image data is captured. Therefore, the light intensity for all the image data captured as the system 10 traverses the field will be normalized and substantially equal”); and 
controlling, with the computing device (See at least fig 4, items 38, 18-20, 70, col 20, lines 35-43, “the automated crop analysis and treatment system 10 includes and is controlled by the data processing system 38. Particularly, operation of the system 10, as described herein, is controlled by the execution the plant analysis software and associated algorithms and/or routines described herein”), an operation of a light source configured to emit supplemental light to illuminate at least a portion of the vision-based sensor (See at least fig, col 15, lines 35-43, “the illumination detection device(s) 70 is/are operable to provide real-time illuminance information, i.e., real-time light intensity data, to the data processing system 38 for the image normalization process. Particularly, the illumination detection device(s) 70 measure(s) light intensity and the data processing system 38 correlates the illuminance values (lux) in real-time to the corresponding image data that were acquired at the same point in time”).
Gall fails to explicitly disclose illuminating a field of view.
However, Steinberg teaches illuminating a field of view (See at least ¶ 52, “FIG. 16 provides a flow chart representation of a method for dynamically varying light flux over a scanned field of view of a LIDAR system”), (See at least fig 17, element 1701, ¶ 349, “Processor 118 may alter the light source parameter based on the noise estimation of step 1705 and/or step 1709. For example, processor 118 may determine that light flux directed to the first portion may be lessened because reflections from the first portion contain less noise. By way of further example, processor 118 may determine that light flux directed to the first portion may be increased because reflections from the first portion contain more noise… processor 118 may further account for noise by varying the light flux directed to a portion of the field of view”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system for illuminating a vision-based sensor mounted on an agricultural machine of Gall and include illuminating a field of view as taught by Steinberg because it would allow the system to control at least one light source in a manner enabling light flux to vary over a scan of a field of view using light from the at least one light source (Steinberg ¶ 8).
Gall fails to explicitly disclose controlling, with the computing device, an operation of a light source configured to emit supplemental light to illuminate at least a portion of the field of view of the vision-based sensor based on the analyzed images.
However, Boyle teaches controlling, with the computing device, an operation of a light source configured to emit supplemental light to illuminate at least a portion of the field of view of the vision-based sensor based on the analyzed images (See at least fig 19, col 25, lines 25-40, “the quality of a captured image is checked. This is done by attempting an edge detection operation on a white light image. Additionally, a laser line image is captured and analyzed. If the edge or a laser line are detected, the camera or lighting parameters are automatically adjusted to enhance the detected edge, and so allow a better quality image to be captured.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system for illuminating a vision-based sensor mounted on an agricultural machine of Gall and include controlling, with the computing device, an operation of a light source configured to emit supplemental light to illuminate at least a portion of the field of view of the vision-based sensor based on the analyzed images as taught by Steinberg because it would allow the system to improve image quality and optimize imaging parameters for autonomous vehicle image acquisition (Boyle, col 24, lines 22-40).

Regarding claim 16, Gall discloses the method of claim 12. 
Gall fails to explicitly disclose, wherein controlling the operation of the light source comprises controlling, with the computing device, the operation of the light source based on an input is associated with a current time of day in addition to the images received from the vision-based sensor (The examiner notes that it is suggests and implied in the reference that an additional source of light is used to help improve imaging when there is not enough sunlight intensity. Therefore, at the time of the day when sun light decreases, it is obvious to use an additional source of light).
However, Steinberg teaches wherein controlling the operation of the light source comprises controlling, with the computing device, the operation of the light source based on an input is associated with a current time of day in addition to the images received from the vision-based sensor (See at least ¶ 663, “controlling the at least one light source based on an environment type corresponding to the received input indicative of the current driving environment. For example, processor 118 may adjust a property of the at least one light source, such as the light flux, the wavelength, or the like. In such an example, processor 118 may select a lower wavelength at night than during the day or may select a greater intensity in a rural environment than an urban environment”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system for illuminating a vision-based sensor mounted on an agricultural machine of Gall and include wherein controlling the operation of the light source comprises controlling, with the computing device, the operation of the light source based on an input is associated with a current time of day in addition to the images received from the vision-based sensor as taught by Steinberg because it would allow the system to control at least one light source in a manner enabling light flux to vary over a scan of a field of view using light from the at least one light source (Steinberg ¶ 8).

Regarding claim 17, Gall discloses the method of claim 12, wherein controlling the operation of the light source comprises controlling, with the computing device, the operation of the light source based on an operator input from an operator of the agricultural machine in addition to the images received from the vision-based sensor (See at least Col 20, lines 60-65, “at least one user interface device 166, such as a keyboard, mouse, stylus, and/or an interactive touch-screen on the display 166. For example, a remotely located computer 150 can include a display 166 and user interface 166, whereby a researcher can monitor data as it is acquired and perform the quality control processes described above”), (The examiner notes that it is obvious for a person of ordinary skill in the art to associate inputs from an operator to the controlling of different features of an agricultural machine. For example, the operator can increment illumination when detecting lack of light in a field of view of a camera to improve image).

Regarding claim 18, Gall discloses the method of claim 12, further comprising: activating, with the computing device, the light source when it is determined that a feature associated with low ambient light is present within one or more of the received images (See at least fig 6-7, col 9, lines 66-67, “images ( e.g., 2D, 3D or line-scan images) and other data can be captured and collected for the same plot multiple times throughout the season”), (See at least Col 6, lines 30-42, “an illumination meter or light sensor 20 for measuring the natural sun light intensity…the analytics suite 16 can utilize sunlight or active lighting such as LEDs as light sources for imaging”).

Regarding claim 19, Gall discloses the method of claim 18, wherein the feature associated with low ambient light comprises at least one of a shadow or a dark spot (See at least Col 6, lines 42-44, “In various implementations the system 10 can include a canopy to reduce the impact of shadows and sunlight intensity/direction on the image field”), (The examiner notes that it would be obvious for a person of ordinary skill in the art to associate shadows or dark spots with the absence of light in the environment).

Regarding claim 20, Gall discloses the method of claim 18, further comprising: after activating the light source, initiating, with the computing device, an increase an intensity of the emitted supplemental light when it is determined that the feature associated with low ambient light is present within one or more of the received images (See at least fig 1, col 14, lines 58-67, “the system 10 further includes one or more illumination detection devices 70, e.g., one for each imaging device 18, that are utilized to adjust the light intensity of the image data, e.g., color and NIR 2D, 3D or line-scan image data, collected according to the light intensity, i.e., the amount of sunlight, present as each set of image data is captured. Therefore, the light intensity for all the image data captured as the system 10 traverses the field will be normalized and substantially equal”), (The examiner notes that it would be obvious for a person of ordinary skill in the art to use supplemental light when there is a lack of ambient light. This is a conventional and well known feature in the art to improve image quality).

Regarding claim 21, Gall discloses the system of claim 7, wherein the controller is further configured to: analyze the images received from the vision-based sensor to determine when the feature associated with low ambient light is present within the one or more of the received images (See at least col 14, lines58-67, “the system 10 further includes one or more illumination detection devices 70, e.g., one for each imaging device 18, that are utilized to adjust the light intensity of the image data, e.g., color and NIR 2D, 3D or line-scan image data, collected according to the light intensity, i.e., the amount of sunlight, present as each set of image data is captured. Therefore, the light intensity for all the image data captured as the system 10 traverses the field will be normalized and substantially equal.”).  

Regarding claim 22, Gall discloses the method of claim 18, wherein analyzing the received images comprises analyzing, with the computing device, the received images to determine when the feature associated with low ambient light is present within the one or more of the received images (See at least col 14, lines58-67, “the system 10 further includes one or more illumination detection devices 70, e.g., one for each imaging device 18, that are utilized to adjust the light intensity of the image data, e.g., color and NIR 2D, 3D or line-scan image data, collected according to the light intensity, i.e., the amount of sunlight, present as each set of image data is captured. Therefore, the light intensity for all the image data captured as the system 10 traverses the field will be normalized and substantially equal.”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS MARTINEZ whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUIS A MARTINEZ BORRERO/Examiner, Art Unit 3665